Citation Nr: 0125025	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  98-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Post-Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 1997, the RO 
denied, in pertinent part, service connection for PTSD and 
for hepatitis.  The veteran perfected appeals with both these 
denials of service connection.  

At the time of the November 1997 rating decision, the RO 
adjudicated the issue of entitlement to service connection 
for PTSD on a de novo basis.  A review of the claims file 
reveals that service connection was originally denied for a 
nervous disorder to include PTSD, by an October 1991 rating 
decision.  In accordance with the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") ruling 
in Barnett v. Brown, 8 Vet. App. 1 (1995), the Board is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  Hence, the Board will proceed with a determination of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
PTSD which was denied in October 1991.  

The issue of entitlement to service connection for hepatitis 
is addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  In a decision dated in October 1991, the RO denied 
entitlement to service connection for a nervous disorder 
including PTSD.

2.  The evidence received subsequent to the RO's October 1991 
rating decision bears directly and substantially upon the 
specific matter under consideration; is not cumulative or 
redundant; and is by itself or in connection with evidence 
previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
PTSD.

Factual Background

The evidence which was of record at the time of the October 
1991 rating decision which denied service connection for PTSD 
is set out below.  

There were no complaints of, diagnosis of or treatment for 
any mental disorders reflected in the service medical 
records.  The veteran did not receive any treatment for 
wounds incurred in combat.  

The service personnel records demonstrate that the veteran 
served in the Republic of Vietnam from July 1969 to July 
1970.  His principle duty while in Vietnam was reported as 
cook.  He did not receive any awards or decorations 
indicative of participation in combat.  

A partial VA clinical record dated in August 1998 includes 
diagnoses of anxiety disorder and also mild PTSD.  

The report of a December 1990 VA psychiatric evaluation 
indicates that the veteran reported he had been hospitalized 
two or three times at the Hines VA Medical Center (VAMC) 
beginning in approximately September 1988.  His last 
hospitalization was reportedly in 1990.  He stated that 
during military service, his primary duty was cooking but he 
also performed other duties such as guard duty, ridding 
shotgun, and digging holes.  He indicated that while in 
Vietnam, he witnessed people die and that while on guard 
duty, he saw someone shot in the head.  The diagnosis was 
recurrent major depression.  The examiner opined that the 
veteran's preoccupation with suicide and homicide may be a 
result of brain dysfunction, probably some obscure seizure 
disorder.  The examiner noted that the veteran's excessive 
alcohol use played a major function in his psychopathology.  

A VA special psychiatric evaluation was conducted in August 
1991.  The veteran reported that he had had one 
hospitalization in 1991 due to "obsessive thought."  He 
informed the examiner that there were no particular events 
during his military service that stood out as being 
bothersome to him or for which he has recurring thoughts or 
recurrent dreams.  The pertinent diagnosis was recurrent 
major depression.  

The RO attempted to obtain VA hospitalization records without 
success.  

By rating decision dated in October 1991, the RO denied 
service connection for a nervous condition including PTSD.  
The RO determined that a nervous condition, including PTSD, 
was not incurred in or aggravated by service and was first 
shown at a time too remote from service to be related 
thereto.  It was also noted that PTSD was not found to be 
present at the time of the VA examinations conducted in 1990 
and 1991.  The veteran was informed of the October 1991 
rating decision the same month.  He submitted a timely notice 
of disagreement to the October 1991 decision but did not 
perfect his appeal with the submission of a timely 
substantive appeal after a statement of the case was issued.  
The October 1991 rating decision became final in October 
1992.  

The evidence added to the record subsequent to the October 
1991 rating decision which denied service connection for PTSD 
is set out below.  

The report of an October 1996 VA Agent Orange examination is 
of record.  The veteran reported that he was a cook in 
Vietnam but also performed other duties such as guard duty 
and riding shotgun on a truck when they picked up personnel 
in other areas.  A diagnosis of major depression with no 
signs of psychosis was included.  

The report of an August 1997 VA PTSD examination has been 
associated with the claims file.  It was noted that the 
veteran had a history of psychiatric hospitalizations at 
Hines VA Hospital in 1988 due to depression and anxiety.  The 
veteran indicated that he was receiving treatment at the West 
Side VA Hospital on an outpatient basis.  The pertinent Axis 
I diagnosis was major depression.  

In a statement which was received in December 1997, the 
veteran's representative reported that the veteran's in-
service stressor was that while walking guard duty, a member 
of the veteran's unit was killed by gun fire.  

In an April 1998 statement, the veteran reported that while 
in Vietnam he did not perform many duties as a cook as he was 
afraid to operate the M-37 field range.  He indicated that he 
was placed on permanent guard duty.  He reported that he had 
witnessed many people who were killed including close friends 
and that he did not have any doubt that he had killed many 
people himself.  

A Medical Certificate and History dated in April 1976 was 
associated with the claims file in April 1998.  It was 
reported that the veteran had a history of a nervous 
condition.  The diagnosis was depressive neurosis.  

In correspondence which was received at the RO in May 1998 
from the Naval Hospital in Great Lakes, Illinois, it was 
indicated that there were no records from the veteran in 
file.  It was suggested that the RO contact the Military 
Personnel Records Center in order to obtain the missing 
records.  

A letter from a private psychologist, dated in December 1999, 
was received in January 2000.  The doctor reported that he 
had been treating the veteran since August 1999.  Current 
diagnoses noted by the author were generalized anxiety 
disorder, chronic PTSD, and episodic alcohol abuse.  The 
veteran dated the onset of his difficulties to his Vietnam 
experience in 1971.  The veteran reported that he had been 
receiving treatment for anxiety, depression, and substance 
abuse since 1988.  

Lay statements from the veteran's brother and mother have 
been associated with the claims file.  The authors reported 
that the veteran changed after his service in Vietnam.  

A copy of a Social Security Administration decision dated in 
January 1989 was received in January 2000.  The Social 
Security Administration determined that the veteran had 
severe alcohol and drug dependence as well as anxiety 
disorder.  No clinical records were included with the Social 
Security Administration decision.  

The transcript of a November 1999 RO hearing is of record.  
The veteran reported that some of his friends were killed in 
Vietnam including Cason and Loven.  He indicated that both 
individuals were corporals and were killed in mortar attacks 
in 1970.  He testified that he had been involved in fire 
fights.  The veteran's spouse testified that she had noticed 
a change in the veteran since she first met him in 1978.  

The veteran testified before the undersigned Member of the 
Board in July 2001.  He reported that while in Vietnam, he 
witnessed a man injured when a M37 field range blew up.  He 
indicated that he performed guard duty where he was shot at 
and that he participated in fire fights.  He reported he 
witnessed people being killed including one man who was shot 
in the head while the veteran was on guard duty.  He 
indicated that people were killed during mortar attacks.  He 
thought that the names of two people who were killed were 
Love and Kason.  He did not actually witness these men die 
but noticed they were missing after a mortar attack.  



Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (2001).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2001).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2001). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

In Hickson v. West, 12 Vet. App. 247 (1999), the Court 
concluded that in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993)."  Hickson at 253.  

Where a veteran engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. 38 U.S.C. § 
1154(b) (West 1991).

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

Analysis

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  One of the reasons that the claim was 
denied in October 1991 was that there was no diagnosis of the 
disorder found at the time of the VA examinations conducted 
in 1990 and 1991.  The letter from the private psychologist 
which was dated in December 1999 includes a diagnosis of 
PTSD.  The veteran has also provided descriptions of new 
stressors which he reportedly experienced in Vietnam.  This 
evidence, which was not previously submitted to agency 
decision makers and which bears directly and substantially 
upon the specific matter under consideration; is neither 
cumulative nor redundant; and, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The Board finds that additional evidentiary development must 
be conducted prior to adjudicating the reopened claim of 
entitlement to service connection for PTSD on the merits.  
This development is addressed in the remand portion of this 
decision.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD has been reopened; 
to that extent only the appeal is granted.  


REMAND


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence  needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A § 5103A 
(West  Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(West Supp. 2001)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, and it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App.  384 (1993); VA O.G.C. Prec. Op. No.16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)). 

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  As reported above, the Board has 
found that new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
PTSD, based in part, on the submission of new stressors.  
While the information provided by the veteran is admittedly 
sparse for an attempt at verification, the Board notes the RO 
did not request from the veteran detailed information in 
order to attempt verification.  The RO must inform the 
veteran that additional information is required in order to 
attempt to verify his claimed in-service stressors.  

Associated with the claims file is a letter from a private 
psychologist who reported that he had treated the veteran 
from August to December of 1999 and diagnosed PTSD.  The 
clinical records from these treatment sessions have not been 
associated with the claims file.  The Board finds the RO must 
attempt to obtain these records.  

The veteran has claimed entitlement to service connection for 
hepatitis.  He testified that he had received treatment for 
the disorder at the Great Lakes Naval Hospital sometime 
between 1970 and 1971.  A review of the claims file reveals 
the RO attempted to obtain these records but was informed 
that the Hospital did not have the records and was referred 
to the Military Personnel Records Center.  The Board finds 
the RO must attempt to obtain these records.  

The veteran has also testified that he had received treatment 
at VA facilities for mental disorders as well as for 
hepatitis.  Only excerpts of certain VA treatment records 
have been associated with the claims file.  The RO must 
attempt to obtain these records.  

Associated with the claims file is a January 1989 decision of 
the Social Security Administration.  The medical evidence 
upon which the decision was based has not been associated 
with the claims file.  The Court has indicated that medical 
records upon which an award of Social Security Disability 
benefits has been predicated are relevant to VA claims for 
service connection and an increased rating.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The Board finds the RO 
must contact the Social Security Administration and attempt 
to obtain the medical evidence upon which the January 1989 
decision was based.  

The veteran has never been given a VA examination to 
determine if he currently has hepatitis which was incurred in 
or aggravated by active duty.  The Board finds that the VCAA 
requires the RO to afford the veteran a VA examination for 
this disorder.  

Accordingly, the issues of entitlement to service connection 
for PTSD and hepatitis are remanded for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with the VCAA, request that 
the veteran supply the names, addresses, 
and approximate dates of treatment for 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for PTSD and hepatitis.  After securing 
any necessary authorization or medical 
releases, the RO should obtain legible 
copies of the evidence from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under VCAA.    

2.  The RO should schedule the veteran 
for an appropriate examination to 
determine the nature and etiology of any 
hepatitis found on examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated to reflect review of 
this information.  All necessary tests 
and studies should be performed.  

The examiner should be requested to 
clearly indicate whether a diagnosis of 
hepatitis is warranted and, if so, the 
examiner should offer an opinion as to 
whether it is as likely as not that any 
such disorder found on examination was 
incurred in or aggravated by active duty.  
Any opinions expressed must be 
accompanied by a complete rationale.  

3.  The RO should request the veteran to 
submit, in writing, as much descriptive 
information as possible regarding his 
claimed in-service stressors.  The RO 
must inform the veteran of the importance 
of the submission of this evidence and 
that failure to do so may adversely 
affect the outcome of his claim.  

4.  After the above development is 
completed, and even if the veteran does 
not respond to the request for stressors, 
the RO must review the claims file and 
prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents and the veteran's 
statements regarding stressors. 

This summary, all stressor statements, DD 
Forms 214 and the veteran's service 
personnel records, along with any other 
supporting documents, should be submitted 
to the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR), at 
7798 Cissna Road, Springfield, Virginia 
22150, for verification.  Any additional 
development recommended by those offices 
should be accomplished by the RO.  

The USASCRUR should be requested to 
provide any corroborating evidence of the 
claimed incidents and any indication of 
the veteran's involvement therein.  If 
unable to provide such information, 
USASCRUR should be asked to identify the 
agency or department that could provide 
such information and the RO should 
conduct follow-up inquiries accordingly.  
The USASCRUR must be asked to respond, in 
the affirmative or negative, as to the 
verification of the occurrence of each of 
the veteran's claimed in-service 
stressors as set out in summary to be 
prepared by the RO as directed by 
paragraph 3 above. 

5.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  

If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

6.  If, and only if, confirmed stressors 
are found to exist, the veteran should be 
afforded a VA psychiatric examination, if 
possible by a psychiatrist who has not 
previously examined him, in order to 
determine whether he has PTSD and, if so, 
its etiology.  

The RO is to stress to the veteran the 
seriousness of the scheduled examination, 
the importance of a definite psychiatric 
diagnosis, and the obligation of 
reporting to the examination at the 
proper place and time.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination and the examination report 
must be annotated in this regard.  

The examiner should report all Axis I 
and II diagnoses present, if any, discuss 
any psychosocial stressors, and resolve 
any conflicts found between his/her 
findings and the diagnostic findings 
noted in the evidence associated with the 
claims file.  

With regard to PTSD, the RO must specify 
for the examiner the stressor(s) that it 
has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  

The examination report should reflect 
review of pertinent material in the 
claims folder.  If a diagnosis of PTSD is 
made, the examiner should specify:

(a) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; 

(b) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and 

(c) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.  

The examination report should include the 
complete rationale for all opinions 
expressed.  Any necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102; 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  If any benefit sought on 
appeal remains denied, the veteran and 
the veteran's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 



